 

Exhibit 10.2

 

1618 Station Street

Vancouver, BC. Canada V6A 1B6

Main: 604.221.7676 Fax: 604.221.2330

www.angiotech.com

  LOGO [g113743exa_pg1.jpg]

August 9, 2009

Rex Medical, LP

1100 East Hector Street, Suite 245

Conshohocken, PA 19428

Attention: Lindsay L. Carter

 

Re: Amendment No. 1 to License, Supply, Marketing and Distribution Agreement
between Angiotech Pharmaceuticals (US), Inc. (“Angiotech”) and Rex Medical, LP
(“Rex Medical”), dated March 13, 2008 (the “Agreement”)

Dear Lindsay:

This letter is to confirm our understanding concerning an amendment (“Amendment
No.1”) to be made to the Agreement to specify that the First Sale is deemed to
be September 1, 2009 regardless of the date that Angiotech commences shipment or
invoicing of Product. Capitalized terms used herein and not otherwise defined
shall have the meaning given to them in the Agreement.

Angiotech and Rex Medical hereby agree that the definition of “First Sale” is
amended in its entirety as of July 1, 2009 to read as follows:

 

     “First Sale” shall mean the later of (i) September 1, 2009, and (ii) the
earlier of: (a) the date the first Product is shipped by Angiotech to a customer
(including end users, distributors, affiliates or related entities) that is not
deemed a sample; or (b) the date the first Product is invoiced by Angiotech to a
customer (including end users, distributors, affiliates or related entities).

Angiotech and Rex Medical further agree that Angiotech will pay royalties on any
Net Sales of Product made prior to the date of First Sale as if such sales were
made during the first Term Year and such Net Sales will be included in the
Annual Net Sales for the first Term Year.

The remainder of the Agreement will continue in full force and effect, unchanged
except as modified by this Amendment No.1. This Amendment No.1 may be executed
in counterparts, each of which shall be deemed to be an original and shall
constitute the same agreement.

If you agree with the foregoing, please sign the below indication acknowledging
and agreeing to the amendments set forth above, effective as of the date of your
signature.

Sincerely,

/s/ Jonathan Chen

Jonathan Chen

President

Angiotech Pharmaceuticals (US), Inc.

Acknowledged and agreed to by:

Rex Medical, LP

 

Signature: /s/ Lindsay L. Carter    Date: August 9, 2009 Name: Lindsay L. Carter
   Title: President